Citation Nr: 0212678	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  96-48 847A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for compressed fracture 
of the lumbosacral spine.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hepatitis.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for dermatitis.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hemorrhoids.

6.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for irregular heart 
beat.

7.  Entitlement to an increased (compensable) evaluation for 
chronic maxillary sinusitis.

8.  Entitlement to an increased (compensable) evaluation for 
loss of sense of smell.

9.  Entitlement to an increased (compensable) evaluation fort 
loss of sense of taste.



ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from March 1968 to February 
1970.

In November 1985, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, OH, issued a rating action 
which denied entitlement to service connection for post-
traumatic stress disorder (PTSD), a skin disorder, 
hemorrhoids, irregular heartbeat, hepatitis and residuals of 
a back injury; while this was described as a "reopened 
claim", the formal nature of any prior rating actions with 
regard to those issues is unclear.  At that time, service 
connection was granted for chronic maxillary sinusitis, for 
which a noncompensable evaluation was assigned.  The denial 
of his claim for service connection for a back injury was 
confirmed in December 1995.  He was apprised of the 
decisions.

After an inquiry from the veteran, in October 1988 the RO 
issued a memorandum rating of which the veteran was informed 
by letter in November 1988.  The RO did not address the 
matter from a substantive viewpoint, but reiterated the 
conclusions of the 1985 decisions on the herein concerned 
service-connected disorders; the veteran was informed that to 
reopen his claims, additional evidence would be required; and 
that mere evidence of current symptoms would be inadequate to 
reopen the service connection issues.

A rating action by the RO in June 1994, continued the 
noncompensable evaluation assigned for chronic maxillary 
sinusitis.  The RO also granted service connection for loss 
of both sense of smell and sense of taste as being secondary 
to the sinus disorder; noncompensable evaluations were also 
assigned for each of those disabilities, effective November 
23, 1993.  A 10 percent rating based on aggregate multiple 
noncompensable disabilities was denied.  The other service 
connection issues were not addressed.

The veteran's attempt to reopen his claim was denied by a 
rating action by the RO in July 1996.  He filed a Notice of 
Disagreement (NOD) thereon in October 1996.  A Statement of 
the Case (SOC) was issued in November 1996 and the veteran 
filed a VA Form 9, Substantive Appeal in November 1996.  A 
Supplemental Statement of the Case (SSOC) was issued by the 
RO in June 1997 after which the veteran submitted another 
copy of his prior VA Form 9.  

In addition, during the current appellate period, by rating 
action in July 1999, the RO granted service connection for 
PTSD, and assigned a 100 percent evaluation, effective 
November 22, 1993; and granted entitlement to Chapter 35 
benefits from that same date.  The RO assigned nonservice-
connected pension benefits as well as special monthly pension 
on account of the need for aid and attendance from February 
26, 1996 to June 12, 1996, after which date the RO assigned 
special monthly compensation on account of the need for 
regular aid and attendance.  

The RO determined the veteran to be incompetent from June 12, 
1996 to June 26, 2000.  Actions were thereafter taken to 
reduce his special monthly benefits, [with adjustments made 
by rating action in March 2001 for due process requirements]; 
special monthly compensation was terminated effective August 
1, 2001.  He was informed of that decision in May 2001 and 
has not since filed a NOD therewith.  

Similarly, the veteran has not disagreed with the effective 
date assigned for the grant of 100 percent for PTSD as 
established during the course of the current appeal.  The 
pending appellate issue with regard to the assignment of a 10 
percent evaluation based on the aggregate impact of multiple 
non service-connected disabilities became moot with the 
decision by the RO to grant service connection and to assign 
the 100 percent rating for PTSD.

A collateral issue which arose during the appellate period as 
to waiver of an overpayment has also recently been resolved 
in the veteran's favor.  Accordingly, these issues are not 
part of the current appeal.  

In his Substantive Appeal, the veteran declined a personal 
hearing.  Official representation by Military Order of Purple 
Heart (MOPH) was revoked thereby in 1996.  The Board sought 
clarification in that regard, in response to which a 
memorandum was received from MOPH at the Board on 13 August 
2002, to the effect that MOPH is not now representing the 
veteran.  During the course of the current appeal, as noted 
above, the veteran's brother acted as his fiduciary when he 
was found to be incompetent.  The veteran is no longer 
incompetent and he is now considered to represent himself in 
the current appellate actions.  


FINDINGS OF FACT

1.  The RO denied service connection for hypertension, 
compressed fracture of the lumbosacral spine, hepatitis, 
dermatitis, hemorrhoids and irregular heart beat in 1985, and 
denied the reopening of these claims in 1988; the veteran was 
informed thereof and did not appeal within one year thereof.

2.  The competent evidence submitted since 1988 on service 
connection for hypertension, compressed fracture of the 
lumbosacral spine, hepatitis, dermatitis, hemorrhoids and 
irregular heart beat does not bear directly and substantially 
on the issues at hand, and is not so significant that it must 
be considered in order to fairly decide the merit of the 
claims.

3.  There is negligible recent X-ray evidence of sinusitis; 
objective symptoms are no more than mild or occasional; there 
are no generally moderate symptoms with crusting, scabbing or 
other findings such as infrequent headaches due to any sinus 
disability.  

4.  The veteran's loss of smell is not complete; he reports 
his capacity to smell varies and on specialized testing, he 
was able to identify ammonia; his sense of smell fluctuates.  

5.  The veteran's loss of taste is not complete; he can 
identify "bitter", and on the broader spectrum of taste, 
reportedly experiences some degree of capacity to judge 
relative taste in his daily food.


CONCLUSIONS OF LAW

1.  The 1988 decision denying reopening of the claims for 
service connection for hypertension, compressed fracture of 
the lumbosacral spine, hepatitis, dermatitis, hemorrhoids and 
irregular heart beat is final.  38 U.S.C.A. § 7105(West 
1991); 38 C.F.R. §§ 20.302(a), 20.1103 (2001).

2.  New and material evidence has not been submitted to 
reopen the claim for service connection for hypertension, 
compressed fracture of the lumbosacral spine, hepatitis, 
dermatitis, hemorrhoids and irregular heart beat.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (a)(2001).

3.  The criteria for an increased (compensable) evaluation 
for chronic maxillary sinusitis have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.7, 4.31, 4.87b, Diagnostic Code 6513 
(2001). 

4.  The criteria for an increased (compensable) evaluation 
for loss of sense of smell have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107; 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.31, 
4.87b, Diagnostic Code 6275 (2001).

5.  The criteria for an increased (compensable) evaluation 
for loss of sense of taste  have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107; 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.31, 
4.87b, Diagnostic Code 6276 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000).  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of the record discloses that 
the veteran's service medical records were requested and 
received by the RO, and such records appear to be intact.  In 
that regard, it is noted that at the time of the initial 
claims, repeated attempts were made to acquire all service 
records and to the extent that these were available, they 
were obtained and are in the file.  

Additionally, in the RO's correspondence of 1988, as well as 
SOC of November 1996, and SSOCs of July 1999, and various 
aforecited rating decisions, the RO informed the veteran of 
the evidence necessary to establish higher evaluations for 
his service-connected sinus, smell and taste disabilities, 
and the evidence necessary to reopen his previously-denied 
claims.  

The RO also included the pertinent regulations that applied 
to the veteran's claims for increased evaluations for his 
service-connected disabilities and the regulations that 
applied to a petition to reopen a previously-denied claim.  
Correspondence copies of these determinations were mailed to 
the veteran's accredited representative prior to 1996, and to 
him alone since that time.  These determinations were not 
returned by the United States Postal Service as 
undeliverable, and thus the veteran [and his representative 
when he had one] are presumed to have received these 
notifications.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (discussing that the presumption of regularity of the 
administrative process applies to notices mailed by the VA)).

Additionally, in the comprehensive 1985 rating action, and in 
1988 action as well as correspondence, the RO informed the 
veteran that service connection [for hypertension, compressed 
fracture of the lumbosacral spine, hepatitis, dermatitis, 
hemorrhoids and irregular heart beat] had previously been 
denied in 1985 and that he did not appeal that decision.  The 
RO stated that such decision was final, and that he needed to 
submit new and material evidence to reopen his claims.  It 
added, "To reopen your claim for these conditions you will 
have to submit medical evidence which would tend to show that 
they were incurred in or aggravated by service.  Evidence of 
their current existence is not sufficient."  

In a June 1994 rating action and letter which accompanied it 
to the veteran, the RO informed the veteran of requirements 
for assignment of compensation for his disabilities, and what 
evidence needed to be submitted for his claims for increased 
evaluations.  The SOC of November 1996, the SSOC of June 
1997, the SSOC of July 1999, and even collateral documents 
relating to other concurrently pending issues, were 
comprehensive in delineating what benefits had been denied, 
and why; what was required to reopen his claims for service 
connection; and what was required both from a legal 
standpoint and factually for an increased rating for his 
various service-connected disabilities.

As to obtaining relevant records, the veteran stated that he 
had received treatment for back problems in 1985, and these 
records were all obtained.  He has noted periodic care at 
outpatient or private facilities, and the records have been 
sought and to the extent that they are available, were 
obtained and are in the file.  To the extent that additional 
clinical references have been made with regard to various 
disabilities, these records have also been obtained.  The 
veteran has not alleged that there are any additional medical 
records related to treatment for his various disabilities 
that have not been associated with the claims file.  

Finally, in accordance with its duty to assist, the RO had 
the veteran undergo comprehensive VA physical examinations to 
assess the current status of his service-connected sinusitis, 
and loss of senses of smell and taste disabilities, all of 
which reports are in the file.  

It is noted that he has also undergone numerous mental health 
evaluations, and the information provided as a result thereof 
has been helpful in assessing his other health concerns and 
in providing an accurate and overall basis for addressing his 
specific health disabilities as related to the current 
claims.

Thus, the Board finds no basis to develop the increased 
rating claims any further and that the evidence of record is 
sufficient for the Board to make a determination as to the 
severity of the veteran's service-connected sinusitis, and 
sense of loss of smell and taste disabilities.

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claims and has notified him of the information and 
evidence necessary to substantiate his claims.  Consequently, 
the case need not be referred to the veteran for further 
argument as the Board's consideration of any new regulations 
in the first instance does not prejudice the veteran and the 
changes articulated in the new legislation are less 
stringent.  See generally Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992).


II. New and Material Evidence
Factual Background

At the time of the 1988 rating decision relating to service 
connection for hypertension, compressed fracture of the 
lumbosacral spine, hepatitis, dermatitis, hemorrhoids and 
irregular heart beat, the evidence of record consisted of 
service medical records, the veteran's application for 
benefits and medical records relating to some post-service 
care including following a fall from a roof in 1985.  Also of 
record were reports of extensive VA examinations which 
included not only clinical findings but historical 
annotations.  

The service medical records note that at the time of entrance 
into service, the veteran's blood pressure was 138/84.  In 
March 1969, he hurt his back while climbing poles.  It was 
specifically noted that he did not fall.  There was no 
specific traumatic injury described to the back; there was no 
radiation of pain or paresthesias.  Examination showed a 
tender lumbosacral joint.  Impression was low back strain and 
he was given a brief limited profile and put on Parafon 
Forte.  There was no further reference to his having 
complaints or injury to his back in service or at separation 
examination.  The veteran's blood pressure at separation was 
115/56.  It was also noted at that time that he had a history 
of hepatitis in February 1969; no residuals were shown on 
examination, and there was no notation of the other claimed 
disabilities.

Clinical reports were received from a private physician, HH, 
in 1983, relating to care since service.  These clinical 
notations show that in 1973, the veteran complained of left 
precordial chest pain for several months which he related to 
fatigue and nervousness.  Diagnosis was costochondritis.  The 
veteran was reportedly on Valium.  In 1976, he was seen for 
urethral discharge and smear was positive; antibiotics were 
prescribed.  In February 1978, he had back pain for two days; 
he had been doing heavy lifting at work and said he had had 
similar pain before.  Diagnoses then and later in 1978 were 
of unstable back and lumbar strain, and X-rays reportedly 
showed spina bifida occulta.  In 1981, he had a rash in the 
groin area and a history of hemorrhoids for which Anusol 
cream was prescribed.

From 1982, the veteran was seen for elevated blood pressure 
for which he was given medications.  On occasion, he 
complained of tachycardia under stress, hemorrhoids, and 
elevated blood pressure.  Blood pressure reading from June 
1982 was 144/100; in June 1983, readings were 150/104 in the 
right arm and 146/104 in the left arm and a diagnosis was 
made of essential hypertension.  In summer of 1983, the 
veteran was seen for urinary tract complaints and nonspecific 
urethritis was diagnosed.  Although some laboratory values 
were seemingly slightly elevated according to the graphs 
shown there for ranges of normal, the overall assessment was 
that laboratory tests and abdominal ultrasound were negative.  
In July 1983, the veteran's blood pressure was 136/84.

Private treatment records from May 1985 showed that the 
veteran was having low back pain as well as neck and wrist 
pain as a result of a fall.  The veteran reported that he had 
hurt his back in 1969 and had had back pain since then.  
However, in 1985, he had been inspecting his mother's roof 
because it was "old and rotten"; he had been walking across 
the roof when "it fell in".  He said he had fallen 10-12 
feet, landing on his sacral area as a result of which he had 
much worse back pain.  Examination showed low back 
tenderness.  An electrocardiogram (ECG) was borderline.

The report of extensive VA examinations from later in 1985 
are of record.  The veteran reported that he had earlier 
fallen at his mother's house and had been hospitalized for 
his back for a month.  On examination, he had mild erythema 
and scaling of his scrotum and penis; there was no dermatitis 
elsewhere.  He said he had had hypertension for 3 years; 
blood pressure readings were noted of 154/112 and 160/120, 
and he said he was on medication for the hypertension.  He 
said he also had an enlarged liver.  He said he had trouble 
working because of his back.  X-rays dated in September 1985 
showed compression fracture of L1 and L2 with minimal 
posterior displacement of L1 on L2 and moderate narrowing of 
L/5-S/1 disc space with left nephrocalcinosis.  

The RO determined that the veteran's hemorrhoids, dermatitis 
and hypertension were not shown to have been incurred in 
service; that the hypertension was not shown to have been 
incurred within a year of service.  The RO held that the back 
injury in service had been acute and transitory and resolved 
without residuals for many years thereafter; and that his 
present back problems were the result of intercurrent injury 
which was unrelated to service.  It was also concluded that 
hepatitis treated in service was acute and resolved without 
residuals shown at separation or on current VA examination.  
It was further noted that the irregular heartbeat noted by 
him was a symptom but not diagnostic and that no associated 
chronic heart disorder had been demonstrated.  

The veteran was notified of the decision in November 1985.  
And after additional back treatment records were received 
from the private and VA facilities wherein he had been seen 
for his back injury in the summer of 1985, the RO confirmed 
the denial relating to his back disability in December 1985.  
The veteran was fully informed to include his appeal rights, 
and did not appeal the decision as to these claims within one 
year of the notification.  At that time, he had been 
specifically provided with information as to how he could 
file an appeal; and had been told he could submit new 
evidence and complete a VA Form 21-527 which had been 
enclosed.

The veteran filed a petition to reopen the claims for service 
connection for his back, dermatitis, hemorrhoids, heart beat 
irregularity, hepatitis, hypertension and other disorders in 
1988.  He argued that his service and post-service clinical 
records had not been available at the time of the prior 
decisions.  The RO confirmed that all cited records were in 
the file.

In a rating action in October 1988, the RO determined that 
service connection had been denied and became final, and that 
no new and material evidence had been submitted to reopen the 
claims, and that evidence of their current existence was not 
sufficient.  The veteran was so informed.  The veteran did 
not file an appeal within one year of that decision.

Since the 1988 rating decision, evidence submitted has 
included VA outpatient treatment and evaluative records 
showing continued hypertension and low back pain.  ECGs have 
shown periodic erratic heart beats.

In 1993, the veteran was shown to have low back changes not 
significantly changed on X-rays since 1990 as a result of an 
injury some 6 years before; he also had one or more kidney 
stones with back pain, recurrent history of urinary tract 
infections, a remote history of hepatitis, status post head 
injury with subsequent seizure disorder, cervical arthritis, 
residuals of a mild compression fracture in the lumbar area, 
and hypertension.  

On examination for VA in 1996, the veteran was shown to have 
the presence of a slight red rash on his arms, ankles, feet 
and wrists for which he used Lidex ointment.  He said he had 
had hepatitis in service.  The veteran reported daily 
headaches since a metal bar hit him in the head.  Blood 
pressure reading was 102/70.  

VA examinations and X-rays taken by VA in 1998 and 2000 
showed lumbar strain and continued degenerative changes.  He 
has also complained of rashes involving various parts of his 
body.  Many evaluations of the veteran's mental health status 
during that time also are of record.  None of the assessments 
collaterally attributed any of the organic disabilities 
(other than sinusitis and associated problems) to service.

Criteria and Analysis

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once an RO decision 
becomes final under section 7105(c), absent the submission of 
new and material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
See Fossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the Court indicated that the newly presented evidence need 
not be probative of all the elements required to award the 
claim, but need only tend to prove each element that was a 
specified basis for the last disallowance.  Id. at 284.

After having carefully reviewed the evidence of record, the 
Board finds that the veteran has not presented evidence since 
the 1988 rating decision, which is so significant that it 
must be considered in order to fairly decide the merits of 
the claims for service connection for hypertension, 
compressed fracture of the lumbosacral spine, hepatitis, 
dermatitis, hemorrhoids and irregular heart beat disorders.  
See 38 C.F.R. § 3.156(a).  

Since the 1988 rating decision, the veteran has not brought 
forth any evidence that he had disorders characterized as 
essential hypertension, compressed fracture of the 
lumbosacral spine, hepatitis, chronic dermatitis, hemorrhoids 
and a disability manifested by irregular heart beat while in 
service or that any such present disorders are as a result of 
service, or in the case of hypertension, that this was 
present to a given degree within a year of service.  

Again, as stated above, the veteran has been informed that in 
order for the claim to be reopened, he needs to show that he 
the various disorders while in service.  The veteran's 
assertions that he had and/or now has such disorders are not 
sufficient to reopen the claim; and in any event, he made the 
same assertions at the time of the 1988 rating decision.  See 
id.; see Reid v. Derwinski, 2 Vet. App. 312 (1992).  

Again, no medical professional has asserted that the veteran 
had hypertension, compressed fracture of the lumbosacral 
spine, chronic hepatitis or dermatitis, hemorrhoids and 
irregular heart beat disorders in service, nor is there any 
evidence of such disabilities as a result of service or that 
such may be presumed.  Accordingly, for the reasons explained 
above, the Board has determined the veteran has not submitted 
new and material evidence to reopen the claims for service 
connection for these disorders, and the petition to reopen 
such claims is denied.


III.  Increased Evaluations

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2001).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background

The veteran has long had maxillary sinus problems.  From the 
mid to late 1980's, his clinical records have shown 
complaints of a loss of sense of taste and smell as well.  In 
March 1989, the clinical findings included a 1-1/2 year 
history of anosmia due to what was thought to be a viral 
infection.  

A clinical report in December 1991 referred to the veteran's 
having a history of persistent sinus symptoms which had 
gotten somewhat better.  However, he still had loss of taste 
and smell and daily headaches around his face, right eye and 
cheek.  Sinus X-rays were clear.

On hospital evaluation for kidney complaints in 1993, ear, 
nose and throat examination was grossly normal.

On an examination at St. Ann's Hospital in February 1994, the 
veteran reported having problems with a loss of taste and 
smell for years.  He said that this had started with 
pneumonia and a bad sinus infection; his ability to smell 
did, now and then, improve.  The examiner described some 
septal deviation to the right.  Fiberoptic endoscopy revealed 
a deviated septum.  On examination, he was described as 
having anosmia and dysgeusia secondary to probable infection.  
It was felt that a septoplasty might help relieve his 
obstruction which might help with the smelling but there was 
no guarantee,

Paranasal sinus series in 1994 recorded a history of 
maxillary sinusitis.  On Water's projection, there was a 
suggestion of a small convex soft tissue density in the lower 
left maxillary sinus.  However, on the direct anterior 
project, this did not hold up leading the examiner to feel 
that it was a superimposed density.  There was no clouding or 
soft tissue density seen in either maxillary sinus or the 
ethmoid air cells.  The left frontal sinus was slightly 
clouded with respect to the opposite side, and there was some 
indistinctness of the mucoperiosteal line.  The examiner 
could not exclude mild sinusitis on that side.  The sphenoid 
sinus was clear.  Calcification of the falx was incidentally 
noted.   The impression was that some mild left frontal 
sinusitis could not be excluded. 

A report of a neurological examination in February 1996 (done 
with regard in part to the veteran's mental health situation) 
noted that the veteran had sustained a closed head injury in 
December 1993 when a steel rod fell and struck him on the 
right side of the head.  Thereafter, he had developed a 
seizure disorder along with increasingly severe headaches.  

On VA examination in May 1996, the veteran reported having 
"headaches daily which are moderate to severe since the medal 
[sic] bar hit him in the head".   On ear, nose and throat 
evaluation, the veteran reported a loss of smell and taste 
and sinus disease since he had hepatitis in 1969.  He said 
that he could occasionally identify something bitter but 
could not smell.  The veteran claimed symptoms to include 
headaches involving his mid face, frontal area and entire 
head and said that he had daily post-nasal drainage, often 
green and crusty.  He had had no sinus surgery, and he denied 
head injury.  The examiner noted that since the veteran had 
stated in his letter of appeal that he had had "them 
(sinuses) scooped out and all removed", and accordingly, the 
examiner asked him again if he had had sinus surgery and he 
denied having had such surgery.  [He did not, however, 
further explain his purported denial of having had a head 
injury in contrast to the evidence previously submitted 
regarding his having been recently hit by a metal bar in the 
head].

X-rays in 1969 had showed pansinusitis which cleared with 
antihistamines and antral washings.  Abnormal sinus X-rays 
had reportedly last been shown in 1985, with normal X-rays of 
the sinuses in 1991.  On examination, which was done with 
review of the claims file, the external nose was normal as 
was the nasal vestibule.  There were adequate airways and 
septal deviation to the right but non-obstructive.  Inferior 
turbinates were enlarged.  The middle meati, inferior meatus 
and floor of the nose were normal.  Middle turbinates were 
enlarged on the left but not obstructive.  Superior 
turbinates and spheno-ethmoidal recess were not seen; 
olfactory area was clear.  Sinus X-rays were reported to be 
normal.  Diagnosis was vasomotor rhinitis; history of 
recurring and chronic sinusitis documented by X-ray and no 
acute or chronic sinusitis on today's examination.  

Special further tests were undertaken to measure senses of 
smell and taste.  In testing olfaction, coffee could not be 
identified on either side; benzaldehyde and tar were not 
available; oil of orange could not be identified; ammonia was 
identified as cleaning solution.  The diagnosis was anosmia 
probably due to viral infection.

On examination for the veteran's sense of taste, he was 
unable to identify sweet (Nutrasweet) or salt (Nall), and 
sour and bitter were not specifically further tested.  The 
examiner could not determine if it was of a functional or 
organic basis.

On the veteran's VA Form 9, dated in November 1996, he 
asserted that his sinusitis problems were described in the 
schedular criteria in that they caused severe headaches, 
frequently incapacitating recurrences reflecting purulence 
and crusting or scabbing with a purulent discharge, and that 
he had had these symptoms for 25 years.  He did not then 
offer additional medical evidence in support of that 
contention.

Extensive subsequent psychiatric evaluations and some 
outpatient records are in the file, none of which refer to 
sinus problems or loss of taste or smell.  

However, it is noted that on a psychiatric evaluation in 
October 2000, when an assessment was undertaken to evaluate 
his ability to be on his own without the assistance of 
someone else, and when he was asked about cooking other than 
going to McDonald's for fast food on a regular basis, he 
stated that "if someone else will fix a pot of chili", he can 
freeze it and then reheat it at any time and fix that for 
himself.  He stated that when he himself attempted "to cook, 
the food just does not taste right".




Criteria and Analysis

Chronic maxillary sinusitis is rated under Diagnostic Code 
6513 as noncompensably disabling when there are X-ray 
manifestations only, or symptoms mild or occasional.  A 10 
percent rating is assignable when moderate, with discharge, 
or crusting or scabbing, infrequent headaches.  A 30 percent 
rating is assignable when severe, with frequently 
incapacitating recurrences, severe and frequent headaches, 
purulent discharge or crusting reflecting purulence.  A 50 
percent rating is assignable when postoperative, following 
radical operation, with chronic osteomyelitis requiring 
repeated curettage or severe symptoms after repeated 
operations.

In assessing the degree of disability as a result of 
diminished sense organs of smell and taste, 38 C.F.R. § 4.87b 
requires that there must be anatomical or pathological bases.

Under Diagnostic Code 6276, complete loss of sense of taste 
is rated as 10 percent disabling.

Under Diagnostic Code 6275, complete loss of sense of smell 
(anosmia) is rated as 10 percent disabling.  

Where the minimum schedular evaluation requires residuals and 
the Rating Schedule does not provide a noncompensable 
evaluation, a noncompensable evaluation will be assigned when 
the required residuals are not shown.  38 C.F.R. § 4.31 
(2001).

In this case, there is no question but that the veteran 
developed sinusitis probably as a result of infection.  
However, compensation for the service-connected disability 
rests on the current symptoms.  In this instance, there was a 
suggestion of mild left frontal sinus inflammation in 1994 X-
rays, but repeated sinus X-rays in a variety of projections 
before and since that time have been entirely negative.  

The veteran has described headaches but there appears an 
acknowledged and clear association acknowledged on repeated 
examinations between these symptoms and a relatively recent 
incident at which time he was hit on the head by a metal bar.  
The veteran has asserted that for 25 years, he has had 
discharge and purulence, but repeated clinical evaluations, 
including during the pending appeal, and for the specific 
purpose of assessing his sinus complaints, have not shown any 
such symptoms.  

Accordingly, the Board concludes that although the evidence 
does not now consistently show X-ray confirmation, even if X-
ray manifestations were present at any given moment, the 
veterans symptoms are alternatively no more than mild or 
occasional, and do not show such moderate involvement with 
scabbing, crusting, discharge or other more severe symptoms 
(including headaches associated with sinus disability rather 
than head trauma), which would warrant an evaluation in 
excess of the noncompensable rating now assigned.

As for assessing the veteran's loss of taste and smell, in 
order to receive the maximum of 10 percent rating for each of 
these disorders, the loss of sensation must be complete.  On 
objective testing of a minimal number of categorical 
substances, the veteran has neither total loss of smell nor 
taste; specifically, he is able to smell ammonia and taste 
things that are bitter.  He has himself said that his sense 
of smell waxes and wanes.  And parenthetically, the Board 
notes that the veteran is collaterally able to provide a 
critique of food he may eat at home as preferably being made 
by others rather than by himself because it is tastier, which 
would clearly seem to reflect that he is able to make such a 
judgment based on a broader spectrum of taste sensations than 
reflected on the reported objective testing.

Accordingly, while the veteran is competent to report his own 
symptoms, the medical findings do not support those 
assessments.  And the Board must attach far greater probative 
weight to the clinical findings of skilled, unbiased 
professionals than to the veteran's statements, even if 
sworn, in support of a monetary benefit.  Increased 
(compensable) evaluations are not warranted for sinusitis, 
loss of smell or loss of taste.  The preponderance of the 
evidence is against his claim, and there is no doubt to be 
resolved.  Gilbert, 1 Vet. App. at 55.

Extraschedular

Review of the record reveals that the RO has expressly 
considered referral of the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2001).  

This regulation provides that to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Under Secretary or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Under Secretary or 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).


ORDER

The petition to reopen claims for service connection for 
hypertension, compressed fracture of the lumbosacral spine, 
hepatitis, dermatitis, hemorrhoids and irregular heart beat 
is denied.

An increased (compensable) evaluation for chronic maxillary 
sinusitis is denied.  

An increased (compensable) evaluation for loss of sense of 
taste is denied. 

An increased (compensable) evaluation for loss of sense of 
smell is denied.  


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

